Exhibit 10.6

 

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is effective as of the 31st day of July,
2018 (the “Effective Date”), between Williams Industrial Services Group Inc.
(the “Company”) and Timothy M. Howsman (“Executive”). In consideration of the
mutual covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.         Employment Term. The Company shall continue to employ Executive, and
Executive accepts continued employment with the Company, upon the terms and
subject to the conditions set forth in this Agreement, for the period beginning
on the Effective Date and ending on the first anniversary of the Effective Date,
unless terminated earlier pursuant to the provisions of this Agreement (the
“Term”). The Term shall be automatically renewed for successive one-year periods
on the terms and subject to the conditions of this Agreement commencing on the
first anniversary of the Effective Date, and on each anniversary date
thereafter, unless terminated earlier pursuant to the provisions of this
Agreement or unless either the Company or Executive gives the other party
written notice, at least 90 calendar days prior to the end of such initial or
extended Term, of its or his intention not to renew this Agreement or the
employment of Executive. For purposes of this Agreement, any reference to the
“Term” of this Agreement shall include the original term and any extension
thereof.

2.         Position and Duties; Location.

(a)        Position and Duties. During the Term, Executive shall be employed by
the Company as Chief Financial Officer. Executive shall report solely to the
Chief Executive Officer (“CEO”) and the Board of Directors of the Company (the
“Board”) and shall have such duties, responsibilities and authorities as are
customarily associated with his position (including, but not limited to, the
general management of the affairs of the Company) and such additional duties and
responsibilities consistent with his positions as may, from time to time, be
properly and lawfully assigned to him.

(b)        Engaging in Other Activities. During the Term, Executive shall devote
substantially all of his business time, energies and talents to serving as Chief
Financial Officer of the Company, and shall perform his duties conscientiously
and faithfully, subject to the reasonable and lawful directions of the CEO and
the Board and in accordance with the policies, rules and decisions adopted from
time to time by the Company and the Board. During the Term, it shall not be a
violation of this Agreement for Executive, subject to the requirements of
Sections 7, 8 and 9 hereof, to (i) serve on civic or charitable boards, (ii)
with the consent of the Board, which consent shall not be unreasonably withheld,
serve on corporate boards unrelated to the Company (and retain all compensation
in whatever form for such service), (iii) deliver lectures and fulfill speaking
engagements, and (iv) manage personal investments, so long as such activities
(individually or in the aggregate) do not significantly interfere with the
performance of Executive’s responsibilities as set forth in Section 2(a) of this
Agreement or Executive’s fiduciary duties to the Company.

 

 





--------------------------------------------------------------------------------

 



(c)        Location. Executive shall perform his duties and responsibilities
hereunder principally at the Company’s corporate headquarters, which currently
is in Irving, Texas and is expected to move to Tucker, Georgia; provided that
(i) Executive may be required under reasonable business circumstances to travel
outside of such location in connection with performing his duties under this
Agreement, and (ii) commencing September 1, 2018, Executive shall perform his
duties and responsibilities hereunder principally in Tucker, Georgia.

(d)        Affiliates. Executive agrees to serve, without additional
compensation, as an officer and director of each of the other members of the
Company’s affiliates, as determined by the Board, provided that such service is
covered by Section 3(g) of this Agreement. As used in this Agreement, the term
“affiliate” shall mean any entity controlled by, controlling, or under common
control with, the Company.

(e)        Stock Ownership Guidelines. Executive acknowledges and agrees to
comply with the Company’s stock ownership guidelines for the Chief Financial
Officer position, as the same may be amended from time to time.

(f)        Compensation Recovery Policy. Executive acknowledges that,
notwithstanding any provision of this Agreement to the contrary, any incentive
compensation or performance-based compensation paid or payable to Executive
hereunder shall be subject to repayment or recoupment obligations arising under
applicable law or the Company’s Compensation Recovery Policy, as the same may be
amended from time to time.

3.         Compensation and Benefits.

(a)        Base Salary. During the Term, the Company shall pay Executive an
annualized base salary (“Annual Base Salary”) at a rate of $300,000 U.S.,
effective as of the Effective Date, and payable in regular installments in
accordance with the Company’s normal payroll practices. During the Term, the
Annual Base Salary shall be reviewed by the Board at such time as the salaries
of other senior executives of the Company are reviewed generally. The Annual
Base Salary shall not be reduced other than in connection with an
across-the-board salary reduction which applies in a comparable manner to other
senior executives of the Company. If so increased or reduced, then such adjusted
salary will thereafter be the Annual Base Salary for all purposes under this
Agreement.

(b)        Annual Incentive. For each fiscal year during the Term, Executive
shall be eligible to participate in the Company’s Short-Term Incentive Plan, or
any successor plan (the “STIP”), under terms and conditions no less favorable
than other senior executives of the Company; provided that Executive’s  “target”
short-term incentive opportunity shall not be less than 65% of his Annual Base
Salary as of the last day of the fiscal year (the “Target STI”). Executive’s
payment under the STIP for any fiscal year during the Term shall be based on the
extent to which the predetermined performance objectives established by the
Board or a committee thereof have been achieved for that year; provided that,
(i) the amount of Executive’s annual incentive bonus for the 2018 fiscal year
shall be not less than the Target STI, and (ii) Executive shall have an
opportunity to earn more than the Target STI based on the extent to which the
Company achieves performance goals established by the Board or a committee





2

--------------------------------------------------------------------------------

 



thereof. The annual incentive for any fiscal year, if earned, will be paid to
Executive by the Company in accordance with the terms, and subject to the
conditions, of the STIP.

(c)        Long-Term Incentive. For 2018, Executive shall be granted an award of
restricted share units in respect of 85,000 shares of the Company’s common
stock, 50% of which shall be subject to time-based vesting conditions and 50% of
which shall be subject to performance-based vesting conditions, in each case as
approved by the Board or a committee thereof under the 2018 Long-Term Incentive
Plan applicable to other senior executives of the Company. During the Term, the
Company may, but shall have no obligation to, grant additional equity
compensation awards to Executive under the Long-Term Incentive Plan or any
successor equity plan.

(d)        Vacation. During the Term, Executive shall be eligible for paid
vacation in accordance with the Company’s policies, as may be in effect from
time to time, for its senior executives generally; provided that Executive shall
be entitled to paid vacation time at a rate of no less than four (4) weeks per
calendar year. Executive shall use such vacation time at such reasonable time or
times each year as he may determine after consultation with the CEO.

(e)        Expense Reimbursement. Executive shall be reimbursed for all
reasonable travel and other out-of-pocket expenses actually and properly
incurred by Executive during the Term in connection with carrying out his duties
hereunder in accordance with the Company’s policies, as may be in effect from
time to time, for its senior executives generally. Notwithstanding anything
contained in those policies to the contrary, (i) Executive shall be reimbursed
for the reasonable cost of his airline tickets (and related ground
transportation and parking) for trips actually taken during the Term between
Atlanta, Georgia (or, if Executive is traveling outside of such location in
connection with performing his duties under this Agreement, such other location)
and his primary residence in Arkansas and (ii) Executive shall be reimbursed for
reasonable expenses incurred during the Term in renting an apartment in Atlanta,
Georgia, the related utilities, and renting furnishings for such apartment, in
each case as approved in advance by the Chief Executive Officer.

(f)        Benefits. During the Term, and except as otherwise provided in this
Agreement, Executive shall be eligible to participate in all welfare,
perquisites, fringe benefit, insurance, retirement and other benefit plans,
practices, policies and programs, maintained by the Company and its affiliates
applicable to senior executives of the Company generally, in each case as
amended from time to time.

(g)        Indemnification and Insurance. The Company shall indemnify Executive
to the full extent provided for in its corporate charter, bylaws or any other
indemnification policy or procedure as in effect from time to time and
applicable to its other directors and senior executives and to the maximum
extent that the Company indemnifies any of its other directors and senior
executives, and he will be entitled to the protection of any insurance policies
the Company may elect to maintain generally for the benefit of its directors and
senior executives against all costs, charges, liabilities and expenses incurred
or sustained by him in connection with any action, suit or proceeding to which
he may be made a party by reason of his being or having been a director, officer
or employee of the Company or any of its affiliates or his serving or having
served any other enterprise, plan or trust as a director, officer, employee or
fiduciary





3

--------------------------------------------------------------------------------

 



at the request of the Company or any of its affiliates (other than any dispute,
claim or controversy arising under or relating to this Agreement).

4.         Termination of Employment.

(a)        Death and Disability. Executive’s employment shall terminate
automatically upon Executive’s death. If the Company determines in good faith
that the Disability (as defined below) of Executive has occurred during the
Term, it may give to Executive written notice in accordance with Section 13 of
this Agreement of its intention to terminate Executive’s employment; provided
that such notice is provided no later than 150 calendar days following the
determination of Executive’s Disability. In such event, Executive’s employment
shall terminate effective on the 30th calendar day after receipt of such notice
by Executive (the “Disability Effective Date”), provided that, within the 30
calendar days after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties. For purposes of this Agreement, “Disability”
shall mean the inability of Executive to perform the essential duties of the
position held by Executive by reason of any medically determined physical or
mental impairment that is reasonably expected to result in death or lasts for
120 consecutive calendar days in any one-year period, all as determined by an
independent licensed physician mutually acceptable to the Company and Executive
or Executive’s legal representative.

(b)        Cause. Executive’s employment with the Company may be terminated by
the Company with or without Cause. For purposes of this Agreement, “Cause” shall
mean: (i) the continued failure of Executive to perform substantially
Executive’s duties with the Company or any of its affiliates or Executive’s
 material disregard of the directives of the Board (in each case other than any
such failure resulting from any medically determined physical or mental
impairment) that is not cured by Executive within 20 calendar days after a
written demand for substantial performance is delivered to Executive by the
Board which specifically identifies the manner in which the Board believes that
Executive has not substantially performed Executive’s duties or disregarded a
directive of the Board; (ii) willful material misrepresentation at any time by
Executive to the Board; (iii) Executive’s commission of any act of fraud,
misappropriation (other than misappropriation of a de minimis nature) or
embezzlement against or in connection with the Company or any of its affiliates
or their respective businesses or operations; (iv) a conviction, guilty plea or
plea of nolo contendere of Executive for any crime involving dishonesty or for
any felony; (v) a material breach by Executive of his fiduciary duties of
loyalty or care to the Company or any of its affiliates or a material violation
of the Company’s Code of Business Conduct and Ethics or any other material
breach of a Company policy, as the same may be amended from time to time; (vi)
the engaging by Executive in illegal conduct, gross misconduct, gross
insubordination or gross negligence that is materially and demonstrably
injurious to the Company’s business or financial condition; or (vii) a material
breach by Executive of his obligations under Section 7, 8, 9 or 11 of this
Agreement that, in the case of Sections 7, 8 or 11, is not cured (if curable) by
Executive within 20 calendar days after written demand for such cure is
delivered to Executive by the Board which specifically identifies the manner in
which the Board believes that Executive has materially breached his obligations.

(c)        Good Reason. Executive’s employment with the Company may be
terminated by Executive with or without Good Reason. For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
without Executive’s consent: (i) a material





4

--------------------------------------------------------------------------------

 



reduction by the Company of Executive’s title, duties, responsibilities or
reporting relationship set forth in Section 2(a); (ii) a material reduction by
the Company of Executive’s Annual Base Salary (other than as permitted in
Section 3(a) of this Agreement) or Executive’s Target STI; (iii) the relocation
of Executive’s principal place of employment other than as contemplated in
Section 2(c) of this Agreement; or (iv) any other material breach of this
Agreement by the Company. A termination of Executive’s employment by Executive
shall not be deemed to be for Good Reason unless (x) Executive gives notice to
the Company of the existence of the event or condition constituting Good Reason
within 30 calendar days after such event or condition initially occurs or
exists, and (y) the Company fails to cure such event or condition within 30
calendar days after receiving such notice. Additionally, Executive must
terminate his employment within 120 calendar days after the initial occurrence
of the circumstance constituting Good Reason for such termination to be “Good
Reason” hereunder.

(d)        Notice of Termination. Any termination by the Company for Cause, or
by Executive for Good Reason, shall be communicated by Notice of Termination to
the other party in accordance with Section 13. For purposes of this Agreement, a
“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated and (iii) if the Date of Termination (as defined below) is other
than the date of receipt of such notice, specifies the termination date (which
date shall be not more than 30 calendar days after the giving of such notice).
The failure by the Company or Executive to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause or
Good Reason shall not waive any right of the Company or Executive, respectively,
hereunder or preclude the Company or Executive, respectively, from asserting
such fact or circumstance in enforcing the Company’s or Executive’s rights
hereunder.

(e)        Date of Termination.  “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, or by Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein within 30 calendar days after such notice, as the case may be,
(ii) if Executive’s employment is terminated by the Company other than for Cause
or Disability, or if Executive voluntarily resigns without Good Reason, the date
on which the terminating party notifies the other party that such termination
shall be effective, provided that on a voluntary resignation without Good
Reason, the Company may, in its sole discretion, make such termination effective
on any date it elects in writing between the date of the notice and the proposed
date of termination specified in the notice, (iii) if Executive’s employment is
terminated by reason of death, the date of death of Executive, or (iv) if
Executive’s employment is terminated by the Company due to Disability, the
Disability Effective Date.

(f)        Resignation from All Positions. Notwithstanding any other provision
of this Agreement, upon the termination of Executive’s employment by the Company
for any reason, Executive shall immediately resign from all positions that he
holds or has ever held with the Company and its affiliates. Executive hereby
agrees to execute any and all documentation to effectuate such resignations upon
request by the Company, but he shall be treated for all purposes as having so
resigned upon termination of his employment, regardless of when or whether he
executes any such documentation.





5

--------------------------------------------------------------------------------

 



5.          Severance Payments.

(a)        Good Reason, Other than for Cause. If the Company shall terminate
Executive’s  employment other than for Disability or Cause (including by reason
of not renewing the Term), or if Executive shall terminate employment for Good
Reason:

(i)         The Company shall pay, or cause to be paid, to Executive the sum of:
(A) the portion of Executive’s Annual Base Salary earned through the Date of
Termination, to the extent not previously paid; and (B) any accrued vacation
pay, to the extent not previously paid (the sum of the amounts described in
clauses (A) and (B) shall be referred to as the “Accrued Benefits”). The Accrued
Benefits shall be paid in a single lump sum within 30 calendar days after the
Date of Termination.

(ii)       Subject to Section 6 hereof, the Company shall continue to pay, or
cause to be paid, to Executive, continued Annual Base Salary (without taking
into account any reduction to the Annual Base Salary that constitutes Good
Reason for Executive’s termination), for the 12-month period commencing on the
Date of Termination (such period, the “Severance Period”), payable over the
Severance Period in equal semi-monthly or other installments (not less
frequently than monthly), commencing with the first regular payroll date
occurring after the Release required by Section 6 becomes effective and
irrevocable in accordance with its terms (and with the first such installment
including any such Annual Base Salary amount that otherwise would have been paid
earlier in the Severance Period, and the remaining installments being paid as
otherwise scheduled assuming payments had begun immediately after the Date of
Termination). Notwithstanding the foregoing, if the termination described in
this Section 5(a) occurs on or prior to December 31, 2019, or within 90 calendar
days prior to, or within 2 years following, a Change in Control (as defined in
the Company’s 2015 Equity Incentive Plan (the “Equity Incentive Plan”), provided
that, for the avoidance of doubt, for purposes of this Agreement, a “Business
Combination”, which may constitute a Change in Control as defined in the Equity
Incentive Plan, shall be deemed to include any disposition of two or more of the
Company’s business segments and the completion of any related corporate
restructuring or transition identified by the Board, then, in addition to the
amounts described in the first sentence of this Section 5(a)(ii): (A) the
Company shall pay or cause to be paid to Executive, in lieu of any Pro-Rated
Annual Incentive under Section 5(a)(iv), a lump sum payment equal to Executive’s
Target STI under the STIP for the year in which the Date of Termination occurs
(without pro-ration), payable on the first regular payroll date occurring after
the Release required by Section 6 becomes effective and irrevocable in
accordance with its terms; and (B) to the extent that the same treatment is not
otherwise provided under the Equity Incentive Plan and the applicable award
agreements, each of Executive’s then outstanding equity incentive awards shall
become vested in full (without pro-ration), with any specified performance
objectives with respect to such outstanding awards deemed to be satisfied at the
“target” level.

(iii)      Subject to Section 6 hereof, the Company shall pay to Executive the
amount of any annual incentive that has been earned by Executive under the STIP
for a completed fiscal year or other measuring period preceding the Date of
Termination (or that would have been earned by Executive had his employment
continued through the date such annual incentive is paid to other senior
executives), but has not yet been paid to Executive (the “Prior Year Annual
Incentive”), payable in a single lump sum no later than the date that





6

--------------------------------------------------------------------------------

 



annual incentives are payable to other participants in the STIP for that fiscal
year (pursuant to the terms of the STIP).

(iv)       Subject to Section 6 hereof, if and only if Executive’s Date of
Termination occurs at least three (3) full calendar months after the beginning
of the Company’s fiscal year, and except as otherwise provided in Section
5(a)(ii), Executive will be eligible to receive an annual incentive under the
STIP for the fiscal year during which the Date of Termination occurs, determined
as if Executive had remained employed for the entire year (and any additional
period of time necessary to be eligible to receive the annual incentive for the
year), based on actual Company performance during the entire fiscal year and
without regard to any discretionary adjustments that have the effect of reducing
the amount of the annual incentive (other than discretionary adjustments
applicable to all senior executives who did not terminate employment), and
assuming that any individual goals applicable to Executive were satisfied at the
“target” level, pro-rated based on the number of days in the Company’s fiscal
year through (and including) the Date of Termination (the “Pro-Rated Annual
Incentive”). The Pro-Rated Annual Incentive shall be payable in a single lump
sum at the same time that payments are made to other participants in the STIP
for that fiscal year (pursuant to the terms of the STIP).

(v)        Subject to Section 6 hereof, the Company shall reimburse Executive
for the reasonable expenses incurred in terminating his apartment lease, which
reimbursement shall be payable within 30 days after receiving supporting
documentation, provided that the Company receives all documentation no later
than 180 days after the Date of Termination.

(vi)       Subject to Section 6 hereof, if Executive timely elects continued
health and dental coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), the Company will pay Executive’s full COBRA
premiums to continue his coverage (including coverage for his eligible
dependents, if applicable) (the “COBRA Premiums”) for the 12-month period
commencing on the Date of Termination (the “COBRA Premium Period”). The COBRA
Premium Period runs concurrently with the Severance Period. During the COBRA
Premium Period, an amount equal to the applicable COBRA Premiums (or such other
amounts as may be required by law) will be included in Executive’s income for
tax purposes to the extent required by applicable law and the Company may
withhold taxes from Executive’s other compensation for this purpose.
Notwithstanding the foregoing, if Executive becomes re-employed with another
employer and is eligible to receive substantially equivalent health benefits
under another employer-provided plan, then the Company’s payment obligations and
Executive’s right to the subsidized premium payments as described in this
Section 5(a)(vi) shall cease.

(vii)     To the extent not theretofore paid or provided, the Company shall pay
or provide, or cause to be paid or provided, to Executive (or his estate) any
other amounts, benefits or equity awards required to be paid or provided or
which Executive is eligible to receive under any plan, program, policy or
practice or contract or agreement of the Company, including any benefits to
which Executive is entitled under Part 6 of Subtitle B of Title I of the
Employee Retirement Income Security Act of 1974, as amended (such other amounts
and benefits shall be hereinafter referred to as the “Other Benefits”) in
accordance with the terms and normal





7

--------------------------------------------------------------------------------

 



procedures of each such plan, program, policy or practice or contract or
agreement, based on accrued and vested benefits through the Date of Termination.

(b)        Cause; Other than for Good Reason. If, during the Term, Executive’s
employment is terminated for Cause, or if Executive voluntarily terminates his
employment without Good Reason, then the Company shall pay or provide to
Executive the Accrued Benefits, payable in accordance with Section 5(a)(i) of
this Agreement, and the Other Benefits, and no further amounts shall be payable
to Executive under this Section 5 after the Date of Termination.

(c)        Disability and Death. If, during the Term, Executive’s employment is
terminated for Disability or Executive dies, then the Company shall pay or
provide to Executive (or his estate) (i) the Accrued Benefits, payable in
accordance with Section 5(a)(i) of this Agreement, (ii) the Other Benefits,
(iii) subject to Section 6 hereof, the Prior Year Annual Incentive, payable in
accordance with Section 5(a)(iii) of this Agreement, (iv) subject to Section 6
hereof, and if and only if Executive’s Date of Termination occurs at least 3
full calendar months after the beginning of the Company’s fiscal year, the
Pro-Rated Annual Incentive, payable in accordance with Section 5(a)(iv) of this
Agreement, and (v) in the case of termination for Disability, and subject to
Section 6 hereof, an amount equal to the excess, if any, of Executive’s Annual
Base Salary for 6 months, over the amounts payable to Executive under the
Company’s short-term disability insurance program, which amount shall be payable
in equal semi-monthly or other installments (not less frequently than monthly)
over the period commencing on the Date of Termination and ending 6 months
thereafter, with the installments that otherwise would be paid within the first
60 calendar days after the Date of Termination being paid in a lump sum (without
interest) on the 60th day after the Date of Termination and the remaining
installments being paid as otherwise scheduled assuming payments had begun
immediately after the Date of Termination.

(d)        Full Settlement; Offset. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company or any of its
affiliates may have against Executive or others, except as otherwise may be
provided in this Section or Section 2(g) or Section 10 hereof. In no event shall
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to Executive under any of the provisions of
this Agreement and such amounts shall not be reduced whether or not Executive
obtains other employment.

(e)        Section 280G. In the event it shall be determined that any payment or
distribution by the Company or any of its affiliates to or for the benefit of
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise) (the “Total Payments”), is or will be
subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), then the Total Payments
shall be reduced to the maximum amount that could be paid to Executive without
giving rise to the Excise Tax (the “Safe Harbor Cap”), if the net after-tax
benefit to Executive after reducing Executive’s Total Payments to the Safe
Harbor Cap is greater than the net after-tax (including the Excise Tax) benefit
to Executive without such reduction. The reduction of the amounts payable
hereunder, if applicable, shall be made by reducing first the





8

--------------------------------------------------------------------------------

 



cash payments made pursuant to Section 5(a)(ii) of this Agreement, then to the
payment made pursuant to Section 5(a)(iii) of this Agreement, then to any
payment made pursuant to Section 5(a)(iv) of this Agreement, then to any payment
made pursuant to Section 5(a)(v) of this Agreement, then to the benefits
provided pursuant to Section 5(a)(vi) of this Agreement, and then to any other
payment that triggers such Excise Tax in the following order: (i) reduction of
cash payments; (ii) cancellation of accelerated vesting of performance-based
equity awards (based on the reverse order of the date of grant); (iii)
cancellation of accelerated vesting of other equity awards (based on the reverse
order of the date of grant); and (iv) reduction of any other payments due to
Executive (with benefits or payments in any group having different payment terms
being reduced on a pro-rata basis). All mathematical determinations, and all
determinations as to whether any of the Total Payments are “parachute payments”
(within the meaning of Section 280G of the Code), that are required to be made
under this paragraph, including determinations as to whether the Total Payments
to Executive shall be reduced to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made at the Company’s
expense by a nationally recognized accounting firm mutually acceptable to the
Company and Executive.

6.         Release. Notwithstanding anything contained herein to the contrary,
the Company shall not be obligated to make any payment or provide any benefit
under Sections 5(a)(ii), (iii), (iv), (v) and (vi), or Sections 5(c)(iii), (iv)
and (v) hereof unless: (a) Executive or Executive’s legal representative first
executes within 50 calendar days after the Date of Termination a release of
claims agreement in the form attached hereto as Exhibit A, with such changes as
the Company, after consulting with Executive or Executive’s legal
representative, may determine to be required or reasonably advisable in order to
make the release enforceable and otherwise compliant with applicable law (the
“Release”), (b) Executive does not revoke the Release, and (c) the Release
becomes effective and irrevocable in accordance with its terms.

7.         Work Product. Executive agrees that all inventions, drawings,
improvements, developments, methods, processes, programs, designs and all
similar or related information which relates to the Company’s or any of its
affiliates’ actual or anticipated business or research and development or
existing or future products or services and which are conceived, developed,
contributed to or made by Executive (either solely or jointly with others) while
employed by or serving as a consultant to the Company or any of its affiliates
(“Work Product”) shall be the sole and exclusive property of the Company or any
such affiliate. Executive will promptly disclose such Work Product to the
Company and perform all actions requested by the Company (whether during or
after employment) to establish and confirm such ownership (including, without
limitation, assignments, consents, powers of attorney and other instruments).

8.         Confidential Information.

(a)        “Confidential Information” means information disclosed to Executive
or known by Executive as a result of employment by the Company, not generally
known to the trade or industry in which the Company or its affiliates are
engaged, about products, processes, technologies, machines, customers, clients,
employees, services and strategies of the Company and its affiliates, including,
but not limited to, inventions, research, development, manufacturing,
purchasing, financing, computer software, computer hardware, automated systems,
engineering, marketing, merchandising, selling, sales volumes or strategies,
number or





9

--------------------------------------------------------------------------------

 



location of sales representatives, names or significance of the Company’s
customers or clients or their employees or representatives, preferences, needs
or requirements, purchasing histories, or other customer or client-specific
information. Such Confidential Information is and shall continue to be the
property of the Company.

(b)        “Trade Secret” means information disclosed to Executive or known by
Executive as a result of employment by the Company without regard to form,
including but not limited to any technical or nontechnical data, formula,
pattern, compilation, program, device, method, technique, drawing, process,
financial data, financial plan, product plan, list of actual or potential
clients or customers or suppliers or other information similar to any of the
foregoing, which (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can derive economic value from its disclosure or use, and (ii)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

(c)        Executive recognizes that the Company’s Confidential Information and
Trade Secrets are of great value to the Company, that the Company has legitimate
business interests in protecting its confidential information and trade secrets,
and that the disclosure to anyone not authorized to receive such information
will cause immediate and irreparable injury to the Company. Except as required
by law or in the performance of his duties for the Company, unless Executive
first secures the Company’s written consent, Executive will not divulge,
disclose, use, copy, disseminate, lecture upon or publish Confidential
Information or Trade Secrets. Executive understands and agrees that the
obligations not to disclose, use, disseminate, lecture upon or publish
Confidential Information or Trade Secrets shall continue after termination of
employment for any reason and for so long as the Confidential Information
remains confidential. Further, Executive will use his best efforts and diligence
to safeguard and to protect the Confidential Information against disclosure,
misuse, espionage, loss or theft.

(d)        Executive acknowledges that during the course of the Executive’s
employment the Executive has received or will receive and has had or will have
access to Confidential Information and Trade Secrets of the Company. Executive
agrees that upon the Date of Termination, or at any other time that the Company
may request, for whatever reason, Executive shall deliver (and in the event of
Executive’s death or Disability, his representative shall deliver) to the
Company all computer equipment or backup files of or relating to the Company or
its affiliates, all memoranda, correspondence, customer data, notes, plans,
records, reports, manuals, photographs, computer tapes and software and other
documents and data (and all copies thereof) relating to Confidential
Information, Work Product, or the business of the Company or its affiliates
which Executive has in his possession, custody or control. If the Company
requests, Executive (or his representative) agrees to provide written
confirmation that Executive has returned all such materials.

(e)        Executive agrees that upon the Date of Termination, or at any other
time that the Company may request, for whatever reason, Executive shall assign
all rights, title and interest in the Confidential Information, Trade Secrets,
Work Product, all computer equipment or backup files of or relating to the
Company or its affiliates, all memoranda, correspondence, customer data, notes,
plans, records, reports, manuals, photographs, computer tapes and software and
other documents and data (and all copies thereof) relating to Confidential
Information, Trade





10

--------------------------------------------------------------------------------

 



Secrets, Work Product, or the business of the Company or its affiliates which
Executive has in his possession, custody or control.

(f)        Executive is hereby notified that the following immunities exist
under the U.S. Defend Trade Secrets Act of 2016: (i) An individual shall not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a Trade Secret that (A) is made—(1) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (2) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal; and
(ii) An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the Trade Secret to the
attorney of the individual and use the Trade Secret information in the court
proceeding, if the individual (A) files any document containing the Trade Secret
under seal; and (B) does not disclose the Trade Secret, except pursuant to court
order.

9.         Non-compete; Non-solicitation.

(a)        Executive agrees that during the Term and thereafter during the
Protection Period (as defined in Section 9(f) below), Executive will not
directly or indirectly (by himself or in association with any individual or
entity) own, operate, manage, control, be employed by, participate in, consult
with, advise, provide services for, or in any manner engage in any business
which provides activities, products, or services that are of the type
conducted,. authorized, offered, or provided by the Company within two years of
the end of Executive’s employment with the Company or its affiliates, or
otherwise competes in any way with any business activity that the Company or its
affiliates is conducting , or has active plans to conduct, as of the Date of
Termination. This restriction shall apply to any geographic area in which the
Company, or any affiliate for which Executive had any responsibilities during
the last two years of his employment, engaged in business, or had active plans
to engage in business, during the term of Executive’s employment. The
restrictions contained herein shall not prohibit Executive from being a passive
owner of not more than 5% of the outstanding stock of a corporation which is
publicly traded, so long as Executive has no active participation in the
business of such corporation. Notwithstanding the foregoing, with respect to an
entity which is engaged in both a competing business and a non-competing
business, Executive may provide services to the non-competing business, provided
that Executive does not render any services or advice, directly or indirectly,
to the competing business.

(b)        Executive agrees that during the Term and thereafter during the
Protection Period, Executive will not directly or indirectly: (i) solicit or
induce, or attempt to solicit or induce, any employee, consultant or independent
contractor of the Company or of any affiliate to terminate his or her employment
or relationship with the Company or affiliate; (ii) hire any person who
Executive knows was an employee, consultant or independent contractor of the
Company or of any affiliate during the last 6 months of Executive’s employment
by the Company; (iii) solicit or induce, or attempt to solicit or induce any
customer, supplier, distributor, franchisee, licensee, or other individual or
entity that has any business relationship with the Company or any of its
affiliate with whom the Executive had material contact with at any time during
the Executive’s employment with the Company to cease doing business with the
Company or any of its affiliates, or consider placing or moving all or any
portion of their





11

--------------------------------------------------------------------------------

 



business to any service provider that provides activities, products and/or
services that are competitive with the Company’s or its affiliates’, or in any
way interfere with the relationship between any such customer, supplier,
distributor, franchisee, licensee, or any other individual or entity and the
Company or any of its affiliates; or (iv) disparage, criticize, derogate, or
deprecate the Company or any of its products, services or employees to any past,
current or prospective customer or client of the Company

(c)        To enable the Company to monitor Executive’s compliance with the
obligations imposed by this Agreement, Executive agrees to inform the Company,
upon the Date of Termination, of the identity of any new employer and of
Executive’s new job title. Executive will continue to so inform the Company, in
writing, any time Executive changes employment during the Protection Period.

(d)        In the event that any of these provisions are deemed invalid or
unenforceable under applicable law, that shall not affect the validity or
enforceability of the remaining provisions. To the extent any provision is
unenforceable because it is overbroad, that provision shall be limited to the
extent required by applicable law and enforced as so limited.

(e)        Executive has carefully considered the nature and extent of the
restrictions upon him and the rights and remedies conferred upon the Company
under this Section 9, and hereby acknowledges and agrees that the same are
reasonable in time and territory, are designed to eliminate business activities
that otherwise would be unfair to the Company, do not stifle the inherent skill
and experience of Executive, would not operate as a bar to Executive’s sole
means of support, are fully required to protect the legitimate interests of the
Company, and do not confer a benefit upon the Company disproportionate to the
detriment to Executive.

(f)        For purposes of this Section 9, the term “Protection Period” shall
mean the period commencing on Executive’s last day of employment with the
Company and ending on the date 12 months after Executive’s last day of
employment with the Company, provided, however, that such period shall be
extended by any length of time during which Executive is in breach of the
covenants contained in this Section 9.

10.       Remedies. Executive recognizes and affirms that in the event of his
breach of any provision of Sections 7, 8 or 9 hereof, money damages would be
inadequate and the Company would have no adequate remedy at law. Accordingly,
Executive agrees that in the event of a breach or a threatened breach by
Executive of any of the provisions of Sections 7, 8 or 9, the Company, in
addition and supplementary to other rights and remedies existing in its favor,
may (a) apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce or
prevent any violations of the provisions hereof (without posting a bond or other
security), and (b) with the sole exception of the Accrued Benefits, Other
Benefits or any other payments that may be required by state or federal law (if
any), cease any further payments and/or vesting of equity awards. Executive
understands and acknowledges that the Company can bar him from disclosing or
using Confidential Information and/or Trade Secrets, bar him from accepting or
continuing prohibited employment or rendering prohibited services, or bar him
from soliciting certain individuals and entities for the periods specified in
Sections 7, 8 and 9 above. In the event that the Company institutes legal action
to enforce Sections 7, 8 or 9 of this Agreement, Executive agrees that the





12

--------------------------------------------------------------------------------

 



Company shall be entitled to recover from him its costs of any action (including
reasonable attorneys’ and expert fees and expenses). Nothing in this Section 10
will be deemed to limit the Company’s remedies at law or in equity for any
breach by Executive of any of the provisions of Sections 7, 8 or 9 that may be
pursued or availed of by the Company.

11.       Cooperation in Investigations and Proceedings. During the Term and for
a period of 5 years thereafter, Executive shall cooperate with the Company and
its affiliates, upon the Company’s reasonable request, with respect to any
internal investigation or administrative, regulatory or judicial proceeding
involving matters occurring, in whole or in part, during such employment with
the Company and within the scope of Executive’s duties and responsibilities to
the Company during his employment with the Company (including, without
limitation, Executive being available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s reasonable
request to give testimony without requiring service of a subpoena or other legal
process, and turning over to the Company all relevant Company documents which
are or may have come into Executive’s possession during his employment). In
requesting Executive’s cooperation, the Company shall take into account his
other personal and professional obligations. Executive shall be reimbursed for
the reasonable expenses Executive incurs in connection with any such cooperation
and/or assistance and shall receive from the Company hourly compensation equal
to the Annual Base Salary immediately prior to the Date of Termination divided
by 1,800 hours, in each case in connection with any assistance or cooperation
that occurs after the Date of Termination. Any such reimbursements or per diem
compensation shall be paid to Executive no later than the 15th day of the month
immediately following the month in which such expenses were incurred or such
cooperation and/or assistance was provided (subject to Executive’s timely
submission to the Company of proper documentation with respect thereto).

12.       Survival. Subject to any limits on applicability contained therein,
Sections 2(f), 3(g), 4(f), 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 19,
20, 22 and 23 shall survive and continue in full force in accordance with their
terms notwithstanding any termination of the Term or this Agreement.

13.       Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested, to the recipient. Notices
to Executive shall be sent to the address of Executive most recently provided to
the Company. Notices to the Company should be sent to Williams Industrial
Services Group Inc., 100 Crescent Centre Parkway, Suite 1240, Tucker, GA 30084,
Attention: General Counsel. Any notice under this Agreement will be deemed to
have been given when so delivered, sent or mailed.

14.       Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.





13

--------------------------------------------------------------------------------

 



15.       Source of Payment. Any payments to Executive under this Agreement
shall be paid from the Company’s general assets.

16.       Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way (including, but not
limited to, any offer letter from the Company to Executive, which the parties
acknowledge is hereby superseded, replaced in its entirety and considered null
and void as of the Effective Date).

17.       Withholding of Taxes. The Company and its affiliates may withhold from
any amounts payable under this Agreement all federal, state, city or other taxes
as the Company and its affiliates are required to withhold pursuant to any law
or government regulation or ruling.

18.       Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement.

19.       Successors and Assigns.

(a)        This Agreement is personal to Executive, and, without the prior
written consent of the Company, shall not be assignable by Executive other than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by Executive’s legal representatives.

(b)        This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Except as provided in Section 19(c),
without the prior written consent of Executive this Agreement shall not be
assignable by the Company, except to an affiliate.

(c)        The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
“Company” means the Company as hereinbefore defined and any successor to its
business and/or assets as aforesaid that assumes and agrees to perform this
Agreement by operation of law or otherwise.

20.       Choice of Law; Jurisdiction; Venue. This Agreement shall be governed,
construed, interpreted and enforced in accordance with the substantive laws of
the State of Georgia, without regard to conflicts of law principles. Executive
agrees and consents to jurisdiction, and agrees that venue is proper, in the
state courts of or federal courts in the State of Georgia. Any action seeking an
order, ruling, declaratory judgment, or similar relief that this Agreement, or
any section, paragraph or subpart thereof, is unenforceable in whole or in part,
shall be brought in the Superior Court of Dekalb County, Georgia or the United
States District Court for the Northern District of Georgia, or, if Executive
resides in Georgia, the Superior Court of the Georgia county in which Executive
resides, which courts shall be the sole and





14

--------------------------------------------------------------------------------

 



exclusive venues for any such action, unless such claim is raised as a
counterclaim or defense against an action seeking enforcement of any section,
paragraph or subpart of this Agreement.

21.       Voluntary Agreement. Executive and the Company represent and agree
that each has reviewed all aspects of this Agreement, has carefully read and
fully understands all provisions of this Agreement, and is voluntarily entering
into this Agreement. Each party represents and agrees that such party has had
the opportunity to review any and all aspects of this Agreement with legal, tax
or other adviser(s) of such party’s choice before executing this Agreement.

22.       Amendment and Waiver. The provisions of this Agreement may be amended
or waived only with the prior written consent of the Company and Executive, and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

23.       Section 409A Compliance.

(a)        In General. Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), imposes payment restrictions on “nonqualified deferred
compensation”  (i.e., potentially including payments owed to Executive upon
termination of employment). Failure to comply with these restrictions could
result in negative tax consequences to Executive, including immediate taxation,
interest and a 20% additional income tax. It is the Company’s intent that this
Agreement be exempt from the application of, or otherwise comply with, the
requirements of Section 409A. Specifically, any taxable benefits or payments
provided under this Agreement are intended to be separate payments that qualify
for the “short-term deferral” exception to Section 409A to the maximum extent
possible, and to the extent they do not so qualify, are intended to qualify for
the involuntary separation pay exceptions to Section 409A, to the maximum extent
possible. If neither of these exceptions applies, and if Executive is a
“specified employee” within the meaning of Section 409A, then notwithstanding
any provision in this Agreement to the contrary and to the extent required to
comply with Section 409A, all amounts that would otherwise be paid or provided
during the first 6 months following the Date of Termination shall instead be
accumulated through and paid or provided (without interest) on the first
business day following the 6-month anniversary of the Date of Termination.

(b)        Separation from Service. A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits subject to Section 409A
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A and Executive is no
longer providing services (at a level that would preclude the occurrence of a
“separation from service” within the meaning of Section 409A) to the Company or
its affiliates as an employee or consultant, and for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” within the
meaning of Section 409A. Notwithstanding any other provision of this Agreement
to the contrary, but only to the extent necessary to comply with Section 409A,
if the period in which the Release required by Section 6 of this Agreement must
be provided and become effective and irrevocable in accordance with its terms
begins in one calendar year and ends in a second calendar year, payment of any
nonqualified deferred





15

--------------------------------------------------------------------------------

 



compensation shall be made or commence on the later of (i) the first payroll
date of the second calendar year, or (ii) the first payroll date after the date
that the Release becomes effective and irrevocable in accordance with its terms

(c)        Reimbursements. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A: (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, and (iii) such
payments shall be made on or before the last business day of Executive’s taxable
year following the taxable year in which the expense occurred, or such earlier
date as required hereunder.

[Signatures On Next Page]





16

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 

WILLIAMS INDUSTRIAL SERVICES GROUP INC.

 

EXECUTIVE

 

 

 

 

 

 

/S/ TRACY D. PAGLIARA

 

/S/ TIMOTHY M. HOWSMAN

 

 

 

By:  Tracy D. Pagliara

 

Timothy M. Howsman

Its:   Chief Executive Officer

 

 

 

 



17

--------------------------------------------------------------------------------

 



EXHIBIT A

GENERAL RELEASE

This General Release (this “Release”) is made and entered into as of this [•]
day of [•], 20[•], by and between Williams Industrial Services Group Inc. (the
“Company”) and Timothy M. Howsman (“Executive”).

1.         Employment Status. Executive’s employment with the Company and its
affiliates terminated effective as of [•], 20[•] (the “Separation Date”).

2.         Payments and Benefits. Upon the effectiveness of the terms set forth
herein, the Company shall provide Executive with the benefits set forth in
Sections 5(a)(ii), (iii), (iv) (if applicable), (v) and (vi) of the Employment
Agreement between Executive and the Company dated as of ____________ ___, 2018
(the “Employment Agreement”), upon the terms, and subject to the conditions, of
the Employment Agreement.

3.         No Liability. This Release does not constitute an admission by the
Company or its affiliates or their respective officers, directors, partners,
agents, or employees, or by Executive, of any unlawful acts or of any violation
of federal, state or local laws.

4.         Release. In consideration of the payments and benefits set forth in
Section 2 of this Release, Executive for himself, his heirs, administrators,
representatives, executors, successors and assigns (collectively, “Releasors”)
does hereby irrevocably and unconditionally release, acquit and forever
discharge the Company, its respective affiliates and their respective successors
and assigns (the “Company Group”) and each of its officers, directors, partners,
agents, and former and current employees, including without limitation all
persons acting by, through, under or in concert with any of them (collectively,
“Releasees”), and each of them, from any and all claims, demands, actions,
causes of action, costs, expenses, attorney fees, and all liability whatsoever,
whether known or unknown, fixed or contingent, which Executive has, had, or may
ever have against the Releasees relating to or arising out of Executive’s
employment or separation from employment with the Company Group, from the
beginning of time and up to and including the date Executive executes this
Release. This Release includes, without limitation: (a) law or equity claims;
(b) contract (express or implied) or tort claims; (c) claims for wrongful
discharge, retaliatory discharge, whistle blowing, libel, slander, defamation,
unpaid compensation, intentional infliction of emotional distress, fraud, public
policy contract or tort, and implied covenant of good faith and fair dealing;
(d) claims under or associated with any of the Company Group’s incentive
compensation plans or arrangements; (e) claims arising under any federal, state,
or local laws of any jurisdiction that prohibit age, sex, race, national origin,
color, disability, religion, veteran, military status, sexual orientation, or
any other form of discrimination, harassment, or retaliation (including without
limitation under the Age Discrimination in Employment Act of 1967 as amended by
the Older Workers Benefit Protection Act (“ADEA”), Title VII of the Civil Rights
Act of 1964 as amended by the Civil Rights Act of 1991, the Equal Pay Act of
1963, and the Americans with Disabilities Act of 1990, the Rehabilitation Act,
the Family and Medical Leave Act, the Sarbanes-Oxley Act, the Employee Polygraph
Protection Act, the Uniformed Services Employment and Reemployment Rights Act of
1994, the Genetic Information Nondiscrimination Act of 2008 (“GINA”), the Fair
Labor





A-1

--------------------------------------------------------------------------------

 



Standards Act (“FLSA”), the Lilly Ledbetter Fair Pay Act or any other foreign,
federal, state or local law or judicial decision); (f) claims arising under the
Employee Retirement Income Security Act; and (g) any other statutory or common
law claims related to Executive’s employment with the Company Group or the
separation of Executive’s employment with the Company Group.

Without limiting the foregoing paragraph, Executive represents that he
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that Executive may have against the Company
Group as of the date he signs this Release. This Release specifically includes a
waiver of rights and claims under the Age Discrimination in Employment Act of
1967, as amended, and the Older Workers Benefit Protection Act. Executive
acknowledges that as of the date he signs this Release, he may have certain
rights or claims under the Age Discrimination in Employment Act, 29 U.S.C.  §626
and he voluntarily relinquishes any such rights or claims by signing this
Release.

Notwithstanding the foregoing provisions of this Section 4, nothing herein shall
release the Company Group from (i) any obligation under the Employment
Agreement; (ii) any obligation to provide benefit entitlements under any Company
benefit or welfare plan that were vested as of the Separation Date; and (iii)
from any rights or claims that relate to events or circumstances that occur
after the date that the Executive executes this Release.

5.         Bar. Executive acknowledges and agrees that if he should hereafter
make any claim or demand or commence or threaten to commence any action, claim
or proceeding against the Releasees with respect to any cause, matter or thing
which is the subject of the release under Section 4 of this Release, this
Release may be raised as a complete bar to any such action, claim or proceeding,
and the applicable Releasee may recover from Executive all costs incurred in
connection with such action, claim or proceeding, including attorneys’ fees,
along with the benefits set forth in Section 2 of the Release.

6.         Right to Engage in Protected Activity. Nothing contained in this
Release limits Executive’s ability to file a charge or complaint with any
federal, state or local governmental agency or commission (a “Government
Agency”). In addition, nothing in this Release or the Employment Agreement or
any other Company agreement, policy, practice, procedure, directive or
instruction shall prohibit Executive from reporting possible violations of
federal, state or local laws or regulations to any Government Agency or making
other disclosures that are protected under the whistleblower provisions of
federal, state or local laws or regulations. Executive does not need prior
authorization of any kind to make any such reports or disclosures and Executive
is not required to notify the Company that Executive has made such reports or
disclosures. If Executive files any charge or complaint with any Government
Agency, and if the Government Agency pursues any claim on Executive’s behalf, or
if any other third party pursues any claim on Executive’s behalf, Executive
waives any right to monetary or other individualized relief (either
individually, or as part of any collective or class action) from the Releasees
that arises out of alleged facts or circumstances on or before the effective
date of this Release; provided that nothing in this Release or the Separation
Agreement limits any right Executive may have to receive a whistleblower award
or bounty for information provided to the Securities and Exchange Commission or
other Government Agency.





A-2

--------------------------------------------------------------------------------

 



7.         Governing Law. This Release shall be governed by and construed in
accordance with the laws of the State of Georgia, without regard to conflicts of
laws principles.

8.         Acknowledgment. Executive has read this Release, understands it, and
voluntarily accepts its terms, and Executive acknowledges that he has been
advised by the Company to seek the advice of legal counsel (at Executive’s cost)
before entering into this Release. Executive acknowledges that he was given a
period of 21 calendar days within which to consider and execute this Release,
and to the extent that he executes this Release before the expiration of the
21-day period, he does so knowingly and voluntarily and only after consulting
his attorney. Executive acknowledges and agrees that the promises made by the
Company Group hereunder represent substantial value over and above that to which
Executive would otherwise be entitled. Executive acknowledges and reconfirms the
promises in Sections 7, 8, 9, 10 and 11 of the Employment Agreement.

9.         Revocation. Executive has a period of 7 calendar days following the
execution of this Release during which Executive may revoke this Release by
delivering written notice to the Company pursuant to Section 13 of the
Employment Agreement, and this Release shall not become effective or enforceable
until such revocation period has expired. Executive understands that if he
revokes this Release, it will be null and void in its entirety, and he will not
be entitled to any payments or benefits provided in this Release, including
without limitation under Section 2 of the Release.

10.       Miscellaneous. This Release is the complete understanding between
Executive and the Company Group in respect of the subject matter of this Release
and supersedes all prior agreements relating to Executive’s employment with the
Company Group, except as specifically excluded by this Release. Executive has
not relied upon any representations, promises or agreements of any kind except
those set forth herein in signing this Release. In the event that any provision
of this Release should be held to be invalid or unenforceable, each and all of
the other provisions of this Release shall remain in full force and effect. If
any provision of this Release is found to be invalid or unenforceable, such
provision shall be modified as necessary to permit this Release to be upheld and
enforced to the maximum extent permitted by law. Executive agrees to execute
such other documents and take such further actions as reasonably may be required
by the Company Group to carry out the provisions of this Release.

11.       Counterparts. This Release may be executed by the parties hereto in
counterparts, which taken together shall be deemed one original.

WILLIAMS INDUSTRIAL SERVICES GROUP INC.

 

EXECUTIVE

 

 

 

[Form of release – Do not sign]

 

[Form of release – Do not sign]

 

 

 

 

 

 

By:

 

Timothy M. Howsman

Its:

 

 

 

A-3

--------------------------------------------------------------------------------